Citation Nr: 1751297	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, and claimed as due to military sexual trauma.  

2.  Entitlement to service connection for total abdominal hysterectomy with right salpingo-oophorectomy. 

3.  Entitlement to service connection for left salpingo-oophorectomy. 

4.  Entitlement to service connection for colon removal, to include as secondary to total abdominal hysterectomy with right salpingo-oophorectomy and left salpingo-oophorectomy. 

5.  Entitlement to service connection for gall bladder removal, to include as secondary to total abdominal hysterectomy with right salpingo-oophorectomy and left salpingo-oophorectomy.

6.  Entitlement to service connection for surgical scar, status post total abdominal hysterectomy with right salpingo-oophorectomy.

7.  Entitlement to service connection for surgical scar, status post left salpingo-oophorectomy.

8.  Entitlement to service connection for surgical scar, status post colon removal. 

9.  Entitlement to service connection for surgical scar, status post gall bladder removal.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Veteran testified in a travel Board hearing in September 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

In light of the holding in Clemons v. Shinseki, and based on the medical evidence of record, the claim for service connection for PTSD and major depressive disorder has been recharacterized as a claim for service connection for an acquired psychiatric disorder.  23 Vet. App. 1, 5 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, total abdominal hysterectomy with right salpingo-oophorectomy (right ovary removal), left salpingo-oophorectomy (left ovary removal), colon removal, gallbladder removal, and surgical scars.  She generally asserts that these conditions are due to the following in-service events: military sexual trauma and/or pregnancies with complications during service.  In addition to the above, she contends that the acquired psychiatric disorder could also be due to bombings while she was on base; the drowning of a comrade; and as secondary to the total abdominal hysterectomy with right salpingo-oophorectomy and the left salpingo-oophorectomy. 

In January 2011, Cannon Air Force Base stated that medical records could not be located, but suggested that records may be available under a different last name or a different sponsor's social security number.  In a June 2013 letter, the Veteran reported that her last name was different and that she may have been listed as a dependent under her ex-husband's name.  In light of this, additional attempts should be made to obtain records from Cannon Air Force Base, with a request for records under the Veteran's maiden name, former married name, and for any records under her ex-husband's name and social security number. 

In April 2014, a DPRIS response noted that records were negative for the death of personnel in the Republic of Philippines.  However, it was recommended that information may be obtained by the U.S. Air Force Office of Special Investigations in Quantico, Virginia.  In September 2016, DPRIS response also recommended contacting the Office of Special Investigations for information regarding the claimed sexual assault.  As such, remand is warranted for additional development.  Records should be requested from the Office of Special Investigations regarding the reported drowning on Hundred Islands in the Republic of Philippines and for any information on the reported military sexual trauma.  

With respect to the hysterectomy with right salpingo-oophorectomy, left salpingo-oophorectomy, colon removal, gallbladder removal, and surgical scars, the Board finds that additional development is warranted for several reasons.  First, during the September 2016 hearing, the Veteran reported hemorrhaging and placenta accreta with her first pregnancy and her second pregnancy (delivery occurred 9 days after discharge), that required dilation and curettage and removal of part of her uterus.  She was reportedly told by a physician that after the dilation and curettage, adhesions formed, spread, and eventually led to the 1983 total hysterectomy and right ovary removal, 1984 gallbladder removal, 1986 left ovary removal, and 2008 colon removal.  Of note, in March 1986, the Veteran was assessed with residual ovarian syndrome and a left oophorectomy surgical report documented "quite dense and intense" adhesions of the ovary against the right pelvic sidewall that were lysed.  Second, STRs document complaints that may be related to the Veteran's current claimed conditions.  See, e.g., December 1979 STR (assessing acute pelvic inflammatory disease); March 1981 STR (assessing endometritis and salpingitis in relation to removal of IUD); June 1981 STR (assessing viral gastroenteritis); December 1981 STR (assessing gastroenteritis).  In light of the above, the Board finds that remand is warranted for new examinations to determine the nature and etiology of the Veteran's claimed disabilities, to include consideration of whether the claimed disabilities are related to service, to include the Veteran's in-service pregnancy and deliveries.  Further, the examiner should consider any records obtained from Cannon Air Force Base and the Office of Special Investigations.  

With respect to the acquired psychiatric condition, the Veteran has been afforded several VA examinations: an August 2010 VA examination provided a diagnosis of major depressive disorder and found that it was related to the Veteran's hysterectomy with bilateral salpingo oophorectomy, gallbladder removal, and colon resection; an April 2012 VA examination found that the Veteran had a diagnosis of major depressive disorder, but ruled out a diagnosis of PTSD; an October 2016 VA examination determined that the Veteran had diagnoses of unspecified depressive disorder and unspecified personality disorder, but ruled out a diagnosis of PTSD.  The Board finds that remand is warranted as the Veteran's claim is inextricably intertwined with the above-discussed claims, as indicated by the August 2010 VA examination.  Further, the Board notes that an opinion is warranted for an opinion on whether the Veteran's depressive disorder is related to the claimed sexual assault in service.  Consideration should be given to the September 2016 statement from P.W., who states that the Veteran told her about being sexually assaulted when she was employed as a housekeeper in the Philippines in approximately 1979 to 1981.  Further, the examiner should consider any records obtained from Cannon Air Force Base and the Office of Special Investigations.  

Finally, any outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records and associate them with the claims file.

2.  Obtain any medical records from Cannon Air Force Base pursuant to the recommendation in the January 2011 response.  A search should be completed for records listed under the Veteran's maiden name, former married name, and for any records under her ex-husband's name.  Attention is invited to the Veteran's June 2013 letter specifying her former married name and her ex-husband's name. 

3.  Obtain records from U.S. Air Force Office of Special Investigations in Quantico, Virginia pursuant to the recommendations in the April 2014 and September DPRIS responses, in relation to the reported drowning on Hundred Islands in the Republic of Philippines and for any information on the Veteran's reported military sexual trauma.  

4.  After completion of directives 2 and 3, afford the Veteran examinations to determine the nature and etiology of her claimed disabilities in relation to: total abdominal hysterectomy with right salpingo-oophorectomy, left salpingo-oophorectomy, colon removal, gallbladder removal, and any related surgical scars.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any residual disabilities in relation to the Veteran's total abdominal hysterectomy with right salpingo-oophorectomy, left salpingo-oophorectomy, colon removal, gallbladder removal, and any related surgical scars present since April 2009.  

b)  Whether the Veteran's total abdominal hysterectomy with right salpingo-oophorectomy, left salpingo-oophorectomy, colon removal, gallbladder removal, and any related surgical scars are at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, to include as due to pregnancy-related complications.  

The examiner's attention is invited to the following evidence: September 2016 testimony that she was informed by a physician her two in-service pregnancies resulted in placenta accrete requiring dilation and curettage, which caused adhesions that spread and subsequently led to the total abdominal hysterectomy with right salpingo-oophorectomy, left salpingo-oophorectomy, colon removal, gallbladder removal, and related surgical scars; a March 1986 diagnosis of residual ovarian syndrome of the left ovary; a March 1986 left oophorectomy surgical report documenting "dense and intense" adhesions of the ovary against the right pelvic sidewall; December 1979 assessment of acute pelvic inflammatory disease; March 1981 STR assessment of endometritis and salpingitis in relation to removal of IUD; June 1981 STR and December 1981 STRs assessment of gastroenteritis; and any records obtained from Cannon Air Force Base and the Office of Special Investigations.

5.  After completion of directives 2 and 3, forward the Veteran's claims file to an examiner for an addendum opinion to determine the etiology of the Veteran's acquired psychiatric disorder.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions: 

a)  Identify any acquired psychiatric disorder present since April 2009.  The examiner's attention is invited to the October 2016 VA examination finding a diagnosis of unspecified depressive disorder and ruling out a diagnosis of PTSD.

b)  Whether any acquired psychiatric disorder at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to the Veteran's active service, to include reported military sexual trauma.

The examiner's attention is invited to the September 2016 statement from P.W. stating that the Veteran told P.W. about the sexual assault when P.W. was employed as a housekeeper in approximately 1979 to 1981; and any records obtained from Cannon Air Force Base and the U.S. Air Force Office of Special Investigations.

If the claimed bombing and/or the drowning are verified from additional records obtained from the Office of Special Investigations, then the examiner should also discuss whether any acquired psychiatric disorder is due to these in-service events.  

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




